668 S.E.2d 338 (2008)
STATE of North Carolina
v.
Joe ARMSTRONG.
No. 271P08.
Supreme Court of North Carolina.
October 9, 2008.
Joe Armstrong, Pro Se.
LaToya B. Powell, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 8th day of May 2008 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of October 2008."